UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-1338


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1339


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1340


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.
DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1341


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1343


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1344


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.




                                2
DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1345


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1346


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1347


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.




                                3
DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1348


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1349


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1351


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.




                                4
DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1352


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1353


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1355


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.




                                5
DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1356


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1357


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1358


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.




                                6
DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1359


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1360


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1361


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.




                                7
DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1362


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1370


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

               Defendants - Appellees.



                           No. 09-1371


GILBERT L. SPURLOCK,

               Plaintiff - Appellant,

          v.




                                8
DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

                  Defendants - Appellees.



                              No. 09-1380


GILBERT L. SPURLOCK,

                  Plaintiff - Appellant,

             v.

DANA R. HURST, Colonel; U.S. ARMY CORPS OF ENGINEERS,

                  Defendants - Appellees.



Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg, Elkins, Wheeling, and
Martinsburg. Robert E. Maxwell, Senior District Judge. (1:09-
cv-00009-REM;   1:09-cv-00012-REM;  1:09-cv-00013-REM; 2:09-cv-
00015-REM; 2:09-cv-00017-REM; 2:09-cv-00013-REM; 2:09-cv-00019-
REM; 2:09-cv-00021-REM; 1:09-cv-00025-REM; 1:09-cv-00029-REM;
2:09-cv-00008-REM; 2:09-cv-00016-REM; 2:09-cv-00018-REM; 2:09-
cv-00020-REM;   1:09-cv-00022-REM;  1:09-cv-00023-REM; 1:09-cv-
00024-REM; 1:09-cv-00026-REM; 5:09-cv-00011-REM; 5:09-cv-00012-
REM; 5:09-cv-00010-REM; 5:09-cv-00018-REM; 3:09-cv-00009-REM;
3:09-cv-00008-REM; 1:09-cv-00014-REM)


Submitted:    July 7, 2009                       Decided:    July 27, 2009


Before TRAXLER, Chief Judge,           DUNCAN,     Circuit    Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.




                                   9
Gilbert L. Spurlock, Appellant Pro Se. Carol Ann Casto,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               10
PER CURIAM:

           Gilbert     L.    Spurlock    seeks     to     appeal   the     district

court’s orders transferring his cases to the District Court for

the Southern District of West Virginia.             This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory     and        collateral    orders,    28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).              The orders Spurlock seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.      Accordingly, we grant the Defendants’ motion

to dismiss the appeals, deny leave to proceed in forma pauperis,

deny Spurlock’s motion to schedule a conference, and dismiss the

appeals   for   lack    of    jurisdiction.         We     dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         DISMISSED




                                        11